SEPARATE CONCURRING- OPINION.
GRATES, J.
I concur fully in the result reached by the opinion in this case, and also concur in all of the opinion except the first paragraph thereof. In the first paragraph there is given a construction to the Act of 1911, therein set out, contrary to the views heretofore expressed on that question. [Craig v. St. Louis & S. F. Railway Co. 248 Mo. 270; Ottumwa Bridge Co. v. Corrigan et al., 251 Mo. 667.] Under the ruling in the Craig and Corrigan cases supra, if the appellant cannot sustain his bill of exceptions *261by the nunc pro tunc entry, then there is no bill of exceptions in the case. All of Division One concurred in the Corrigan and Craig cases, supra.
Lamm, C. J., and Walker, J., concur in these views.